Citation Nr: 0820639	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-28 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
January 1954.  He was assigned to an artillery battalion 
while on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was certified 
to the Board by the Boston, Massachusetts Regional Office.

The veteran requested a Travel Board hearing but failed to 
appear.  Thus, no hearing request is pending at this time.  
See 20 C.F.R. § 20.704(d) (2007).  The RO immediately 
forwarded the veteran's claim to the Board.


FINDINGS OF FACT

There is no medical evidence showing that the veteran has 
been diagnosed with bilateral hearing loss, to include 
sensorineural hearing loss, for VA compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated while 
on active duty, and a sensorineural hearing loss may not be 
presumed to have been so incurred.              38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in January 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, 
notice of what part VA will attempt to obtain, and for the 
veteran to submit any evidence he had in his possession that 
pertained to the claim.  VA did fail to fully comply with the 
provisions of 38 U.S.C.A. § 5103 prior to the rating decision 
in question for the claims on appeal.  Specifically, VA did 
not inform the veteran of how disability evaluations and 
effective dates are assigned.  The record, however, shows 
that any prejudice that failure caused was harmless, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, and 
thus any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The RO adjudicated the veteran's claim without affording him 
a VA examination.  Under the VCAA, when the record does not 
contain sufficient medical evidence to make a decision on the 
claim, VA is obliged to provide an examination when: 1) the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability; and 2) the record indicates that the disability 
or signs and symptoms of a current disability may be 
associated with active service.  38 U.S.C.A. § 5103A(d).  The 
threshold for the duty to get an examination is rather low.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The claims 
file contains no medical evidence regarding either the 
existence of bilateral hearing loss or signs and symptoms of 
it.  Thus, despite the low threshold, the VA duty to provide 
an examination has not been triggered.

The veteran provided copies of private medical records.  He 
has not indicated the existence of any other relevant 
evidence.  There is not a scintilla of evidence that any VA 
error in notifying or assisting the appellant reasonably 
affects the fairness of these adjudications.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, and private medical records.  Although 
this Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection is warranted where the evidence of record 
established that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R.   § 3.303(d).

Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In this case, the only available service medical record 
available is the veteran's January 1954 separation 
examination, and attempts to reconstruct all other service 
medical records have been unsuccessful.  The United States 
Court of Appeals for Veteran's Claims (Court) has indicated 
that in such cases, the Board has a heightened obligation to 
explain its findings and conclusions, and to consider 
carefully the requirement that the benefit of the doubt be 
resolved in favor of the veteran.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). The Board will comply with this 
heightened obligation in addressing the veteran's claims.

The veteran's January 1954 service separation examination 
makes no reference to complaints or findings pertaining to a 
hearing loss.  Whispered voice studies revealed 15/15 hearing 
bilaterally.  

While the veteran has submitted voluminous post service 
medical records none indicate any treatment, diagnosis, or 
complaint of hearing loss at any time during or since his 
military service.  Indeed, the veteran has not submitted any 
medical evidence showing that he has a hearing impairment as 
defined by 38 C.F.R. § 3.385.  In the absence of diagnosis of 
bilateral hearing loss by VA standards, the Board concludes 
that service connection for this disability cannot be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ( 
in the absence of proof of  present disability there can be 
no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (service connection may not be granted unless a 
current disability exists).

While the veteran contends that his hearing loss either began 
in or is otherwise related to his period of active duty, his 
statements neither constitute competent evidence of a medical 
nexus opinion, nor constitute competent evidence that he has 
a hearing loss that meets the requirements set forth in 
38 C.F.R. § 3.385.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence).  

Finally, the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


